Case 4:18-cv-00343-RAS-CAN Document 98 Filed 09/01/21 Page 1 of 2 PageID #: 717




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  DUSTIN MITCHELL, #2221593                          §
                                                     §   Civil Action No. 4:18-CV-343
  v.                                                 §   (Judge Schell/Judge Nowak)
                                                     §
  DENTON COUNTY SHERIFF’S OFFICE,                    §
  ET AL.                                             §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636

 (Dkt. #48). On August 6, 2021, the report of the Magistrate Judge (Dkt. #96) was entered

 containing proposed findings of fact and recommendations that pro se Petitioner Dustin Mitchell’s

 civil rights lawsuit pursuant to 42 U.S.C. § 1983 be dismissed. Specifically, the Magistrate Judge

 recommended that Defendants Denton County Sheriff’s Office, Sheriff Murphree, Captain Rich,

 and DO Bashir’s Motion to Dismiss pursuant to Rule 12(b) (Dkt. #68) be granted and the entirety

 of Plaintiff’s suit against these defendants be dismissed, and further that Plaintiff’s claims against

 Defendants Sergeant Cordell, Corporal Shultz, Aramark Correctional Services, LLC, FNU

 Daniels, Robin LNU, Mona LNU, and Brandon LNU be dismissed under 28 U.S.C. § 1915. On

 April 7, 2021, this case was transferred to the undersigned (Dkt. #88). Having received the report

 of the Magistrate Judge, and no objections thereto having been timely filed, the court is of the

 opinion that the findings and conclusions of the Magistrate Judge are correct and adopts the

 Magistrate Judge’s report as the findings and conclusions of the court.
Case 4:18-cv-00343-RAS-CAN Document 98 Filed 09/01/21 Page 2 of 2 PageID #: 718




       It is therefore ORDERED that pro se Petitioner Dustin Mitchell’s civil rights lawsuit

 pursuant to 42 U.S.C. § 1983 is DISMISSED.

       IT IS SO ORDERED.



             .    SIGNED this the 1st day of September, 2021.




                                                       _______________________________
                                                       RICHARD A. SCHELL
                                                       UNITED STATES DISTRICT JUDGE




                                              2
